Citation Nr: 9934978	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  94-18 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from October 1941 to 
November 1945 and from September 1951 to April 1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied the appellant entitlement 
to service connection for the cause of the veteran's death.  

This case was previously before the Board and in December 
1998 it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died in August 1993 as a result of end-stage 
renal disease due to or as a consequence of lead nephropathy.

3.  At the time of death, service connection was in effect 
for varicose veins of the left lower extremity complicated by 
thrombosis of the deep venous system with post phlebitic 
syndrome with stasis dermatitis and ulceration, rated 
50 percent disabling.

4.  Renal disease was not manifested in service or within the 
first post service year and there is no evidence that it is 
otherwise attributable to service.

5.  The veteran's service-connected disability is not shown 
to have aided or assisted in the production of death nor was 
the veteran materially less capable of resisting the effects 
of renal disease as a result thereof.


CONCLUSIONS OF LAW

1.  Renal disease was not incurred in service, aggravated by 
service, or manifested to a degree of 10 percent within one 
year from service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§  3.307, 3.309 (1999).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§  
3.307, 3.309, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, she has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  We are also satisfied with regard to this claim that 
all relevant facts have been properly developed and that the 
clinical data on file are sufficient for the Board to render 
a fair and equitable determination on the matter at hand.  
The Board, accordingly, finds that the duty to assist the 
appellant mandated by 38 U.S.C.A. § 5107 has been satisfied.

Factual Background.

The veteran died on August [redacted] 1993.  The immediate cause of 
death as noted on his death certificate, was end-stage renal 
disease due to, or as a consequence of, lead nephropathy.  At 
the time of death, service connection was in effect for 
varicose veins of the left lower extremity complicated by 
thrombosis of the deep venous system with post phlebitic 
syndrome with stasis dermatitis and ulceration, evaluated as 
50 percent disabling since May 1968.

With regard to the veteran's end-stage renal disease, the 
Board observes that service medical records and post service 
medical evidence disclose, and it is not otherwise contended, 
that the veteran's renal disease was first objectively 
demonstrated many years after the veteran's service.  Service 
connection for the cause of the veteran's death is thus not 
warranted on a direct or presumptive basis.  

It is the principal contention in this case that the 
veteran's service-connected left leg disability was 
implicated in the development of the end-stage renal disease 
which caused death or was a contributing factor to death.  
The Board observes that the death of a veteran will be 
considered as having been due to service-connected disability 
when the evidence establishes that such disability was either 
the principal or the contributory cause of death or where the 
service-connected disabilities result in disabling effects in 
general impairment of health to an extent that it would 
render the veteran less capable of resisting the effects of 
other disease or injury primarily causing death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Analysis.

After a thorough review of the evidence on file, we conclude 
that the appellant's contentions cannot be sustained by the 
clinical evidence, as there is no objective showing that the 
veteran's service-connected disorder precipitated the 
veteran's renal disease or otherwise was causally or 
etiologically linked thereto.  In this regard, while we have 
no doubt about the sincerity of the appellant's belief, the 
medical records in the years during which the veteran was 
being treated for his renal disease make no mention that this 
disorder was in any way linked to his service-connected 
varicose veins.  The clinical records do disclose that his 
treating physician on VA hospitalization in March 1986 felt 
that his chronic renal insufficiency was related to lead 
nephropathy from a history of ethanol abuse, including 
ingestion of moonshine.

The appellant testified in September 1994 that the veteran 
had poor circulation in the left leg following an above-the-
knee amputation.  She further said that she was not told by 
any of the veteran's VA physicians that his leg condition was 
interfering with treatment for his kidney.  (See hearing 
testimony, page 6).

A VA physician at the VA Medical Center in Charleston, South 
Carolina, where the veteran expired, was specifically asked 
by the Board in December 1998 to review the veteran's claims 
folder and to furnish an opinion as to whether the veteran's 
service-connected left lower extremity disorder contributed 
to the progression of events involving the renal disease 
which ultimately resulted in his death.  This physician 
furnished an opinion based on the medical records that the 
veteran's varicose veins:

"Were not the cause of his death, were 
not the cause of his renal disease and 
had no effect upon his capacity to resist 
the effects of the end-stage renal 
disease."

As to the question of whether the veteran's service-connected 
disability had a material influence in accelerating death, 
this physician responded:

"It is my opinion based on the records 
provided that the varicose veins had no 
material influence in accelerating...(the 
veteran's)...death."  

As a causal connection is not clearly demonstrated between 
the veteran's service-connected disorder and his renal 
disease, and since it has not been shown that there were 
resulting debilitating effects due to service-connected 
disability that would render the veteran materially less 
capable of resisting the renal disease, the Board is unable 
to grant the benefit sought.  

The evidence does not appear to suggest that the veteran 
would have been entitled to a total disability rating for 
compensation purposes for 10 or more years immediately 
preceding his death, such as to entitle the appellant to 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318.  See Green v. Brown, 10 Vet. App. 11 (1997).  He had 
filed claims for increased evaluations for his service-
connected varicose veins in March 1986 and June 1989.  These 
claims were denied on the basis that the then-current medical 
evidence did not show a basis on which to support an 
increased evaluation.  We realize the veteran had an above-
the-knee amputation due to his service-connected left lower 
extremity disability in October 1990.  However, impairment 
attributed to the service-connected disability, which would 
entitle the veteran to be rated totally disabled for a period 
of 10 years prior to his death (that is, from August 1983), 
is not indicated.  

As there is no basis upon which to grant the benefit sought, 
the claim for entitlement to service connection for the cause 
of the veteran's death must be denied.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

